Judgment, Supreme Court, New York County (Alvin Schlesinger, J., at suppression; Bruce Allen, J., at jury trial and sentence), rendered June 6, 1994, convicting defendant of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 41/a to 9 years, unanimously affirmed.
Defendant’s claim that the court improperly received evidence of an uncharged drug transaction by a codefendant is unpreserved and we decline to review it in the interest of justice. Were we to review it, we would find that the evidence was inextricably intertwined" with the charged sale that occurred only moments later (see, People v Ventimiglia, 52 NY2d 350, 361).
Defendant’s challenges to the prosecutor’s summation are unpreserved (CPL 470.05 [2]; People v Balls, 69 NY2d 641), and we decline to review them in the interest of justice. Were we to review them, we would find that the challenged remarks were based on the evidence and proper response to the defense summation. Concur—Milonas, J. P., Ellerin, Wallach and Nardelli, JJ.